      Case 1:11-cv-05845-LTS-JCF Document 381
                                          380 Filed 09/03/21
                                                    09/02/21 Page 1 of 4

OFFICE OF THE MONITOR
NUNEZ, ET AL. V. CITY OF NEW YORK, ET AL.
                                                                                               Steve J. Martin
                                                                                                       Monitor

                                                                                            Anna E. Friedberg
                                                                                               Deputy Monitor



                           MEMO ENDORSED                                       178 Columbus Avenue, #230842
                                                                                     New York, NY 10023-9998
                                                                   +1 646 895 6567 | afriedberg@tillidgroup.com




                                                                                     September 2, 2021


Dear Judge Swain,
       We write in response to the Court’s recent order regarding the Monitoring Team’s
August 24th Status Report (dkt. entry 379). The Monitoring Team provides this update to advise
the Court of the Monitoring Team’s recommended steps that the City and Department can and
should take immediately to address the ongoing dangerous and unsafe conditions in the New
York City jails. 1 The Monitoring Team continues to strongly believe that the City and the
Department have the authority and the ability to address these issues and must do so
immediately, as outlined below.

       (1) Improve Basic Security Procedures and Management of the Jails

       The Department must curtail the following operational failures within the jails through
improved Staff practices and supervision.

            •   Curtail Security Breaches – Staff must consistently and vigilantly ensure that the
                housing unit control stations (A-stations) remain securely locked at all times, that
                vestibule and pantry doors are properly secured, that housing unit entry doors are
                secured, and individual cells 2 are secured, and that staff remain on post at all
                times in the housing units.




1
  The chaos and disorder in the jails has continued since our last report. Earlier this week, one
person in custody presumably died by suicide and a Correction Officer sustained serious injuries
following an assault by a person in custody.
2
 The Department reports that it is making efforts to replace a significant number of cell doors at
RNDC. This process is ongoing and is expected to be completed by the spring of 2022. This
         Case 1:11-cv-05845-LTS-JCF Document 381
                                             380 Filed 09/03/21
                                                       09/02/21 Page 2 of 4




             •   Reduce Reliance on Probe Teams – Housing unit Staff and Supervisors must
                 move to de-escalate incidents and timely intervene when they occur on the
                 housing unit., rather than simply standing by and awaiting the arrival of the Probe
                 Team without intervening.
             •   Process Individuals through Intake Efficiently – incarcerated individuals must be
                 processed through Intake within 24 hours.
             •   Improve Access to Medical Care – DOC and H+H staff must ensure individuals
                 who require medical services are immediately provided with necessary medical
                 and/or mental health care.
             •   Reduce Incidents of Self-Harm – Staff must actively monitor and immediately
                 intervene in cases where individuals threaten to or engage in self-harm.
             •   Provide Basic Services – Staff must ensure that incarcerated individuals have
                 access to food and water.
             •   DOC must immediately employ all video monitoring capabilities, including the
                 DOC central monitoring unit to supplement direct staff sight and sound
                 surveillance of detainees.

         The elements listed above are among the most basic of correctional management
strategies. The Monitoring Team has offered to serve as a resource for the City and Department
as they, with all dispatch, develop and implement strategies to address these issues within the
jails.

         (2) Accountability for abuse of Sick Leave or failure to come to work (“AWOL”)

         The Department’s high rate of Staff absenteeism must be addressed immediately because
the abuse of sick leave and AWOL contributes to overall mismanagement of the Facilities. In
order to curb the pervasiveness of this troubling practice, the Monitoring Team recommends that
the City and Department immediately address the increasing number of tours in which a Staff
member is AWOL. This could be accomplished by:




project, however, will not solve the immediate issues at hand and will not address the
overarching issue of poor Staff practice regarding door security.
        Case 1:11-cv-05845-LTS-JCF Document 381
                                            380 Filed 09/03/21
                                                      09/02/21 Page 3 of 4




    •   Immediately holding accountable Staff who are AWOL for short periods of time (e.g. one
        or two tours) by utilizing suspensions without pay.
    •   Leveraging City regulations 3 and practices to immediately and appropriately discipline
        Staff who are persistently AWOL (e.g., Staff who are AWOL five consecutive days or
        more).
    •   Evaluating all available data and information regarding the significant increase of tours
        with AWOL Staff or Staff on sick leave during Spring 2021 to ascertain the viability of
        all legal remedies, including whether a job action has occurred, and then taking
        appropriate remedial action.

        The City and the Department are currently refining a number of longer-term initiatives
geared toward: (a) minimizing the high number of staff out on sick leave and (b) holding
accountable those Staff with extensive AWOL records. The Monitoring Team is currently
evaluating these initiatives and any potential obstacles to implementation, and will provide a
more detailed analysis in our next Status Report.

        Despite the number of Staff who are not reporting to work as expected, the Department
still maintains a sufficient number of Staff to operate the jails, and these Staff must ably and
professionally carry out their duties and obligations. Therefore, the Monitoring Team wants to
emphasize that while certain issues within the jails may be exacerbated by the high level of Staff
absenteeism, the many failures to provide adequate security and basic services were not created
by the recent staffing problems and thus, the curtailment of Staff absenteeism will not, in and of
itself, make the jails safer. In other words, the Monitoring Team must underscore that it does not
believe that the Department’s rate of Staff absenteeism is either a valid defense nor an acceptable
excuse for the current conditions.




3
 For instance, New York City Administrative Code § 9-113 Resignation by members of the
uniformed force of the department of correction.
         Case 1:11-cv-05845-LTS-JCF Document 381
                                             380 Filed 09/03/21
                                                       09/02/21 Page 4 of 4




Next Steps

         The Monitoring Team will provide another Status Report regarding these matters to the
Court on or before October 1, 2021 4. As part of this update, the Monitoring Team will describe
the City and Department’s actions and plans to address these recommendations and the
Monitoring Team’s assessment of the potential of the approach to resolve the immediate
concerns, including any additional recommendations that may help to alleviate the scope and
severity of the current problems.

                                       Sincerely,


                                       s/ Steve J. Martin
                                       Steve J. Martin, Monitor
                                       Anna E. Friedberg, Deputy Monitor
                                       Christina Bucci Vanderveer, Associate Deputy Monitor


    The Court continues to find the circumstances described in the recent status reports deeply disturbing and
    thanks the Monitoring Team for identifying concrete steps and recommendations that may prove helpful
    and/or necessary for improving the conditions identified in the NYC jails. The Court looks forward to the
    next status update, expected on or before October 1, 2021, describing the City and Department’s plans to
    address these recommendations and the Monitoring Team’s continued assessment of the situation.
    SO ORDERED.
    9/3/2021
    /s/ Laura Taylor Swain, Chief USDJ




4
 The Monitoring Team also intends to provide the Court with a status report, regarding the
concerns identified in the Second Remedial Order Report, no later than October 1, 20201 per the
Court’s July 2, 2021 order (dkt. entry 377).
